Electronically Filed
                                                        Supreme Court
                                                        SCWC-XX-XXXXXXX
                                                        09-SEP-2020
                                                        08:57 AM




                           SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                                 DL,
                   Petitioner/Plaintiff-Appellant,

                                 vs.

                                 CL,
                   Respondent/Defendant-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-XX-XXXXXXX; FC-D NO. 1DV16-1-001014

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
  and Circuit Judge Somerville, assigned by reason of vacancy)

          Petitioner/Plaintiff-Appellant’s Application for Writ
of Certiorari, filed on July 29, 2020, is hereby rejected.
          DATED:   Honolulu, Hawai#i, September 9, 2020.
                                       /s/ Mark E. Recktenwald
                                       /s/ Paula A. Nakayama
                                       /s/ Sabrina S. McKenna
                                       /s/ Michael D. Wilson
                                       /s/ Rowena A. Somerville